Citation Nr: 0633605	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-31 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral hearing loss, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1956 to December 1959 
and from August 1961 to August 1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2004, the veteran testified at a Board 
hearing at the RO.  This case was previously remanded by the 
Board in November 2004 and January 2006.

By way of background, the veteran testified at the September 
2004 Board hearing that his bilateral hearing loss had 
increased in severity since his last VA examination in May 
2003.  In November 2004, the Board remanded the case for 
further development, including a new VA examination.  The 
case was returned to the Board without a new VA examination.  
Thus, the Board remanded the case again in January 2006 for 
compliance with its prior remand.  See Stegall v. West, 11 
Vet.App. 268 (1998).  However, it appears that the veteran 
was afforded a VA examination in July 2005, prior to the 
Board's January 2006 remand, but the examination report had 
not been associated with the claims file before being 
returned to the Board.  Therefore, even though a new VA 
examination has not been completed since the January 2006 
Board remand, the purpose of the remand has been satisfied in 
that the July 2005 VA examination was completed after the 
veteran testified that his hearing loss had increased in 
severity.  

Further, based on the July 2005 VA examination, by rating 
decision in May 2006, the RO increased the disability rating 
for the veteran's bilateral hearing loss from 40 percent to 
50 percent, effective July 7, 2005.  However, where there is 
no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, then RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issue therefore remains in appellate status. 


FINDINGS OF FACT

1.  Prior to July 7, 2005, the veteran's service-connected 
bilateral hearing loss has been productive of Level VII 
hearing acuity in the right ear and Level VIII hearing acuity 
in the left ear.

2.  From July 7, 2005, the veteran's service-connected 
bilateral hearing loss has been productive of Level VIII 
hearing acuity in the right ear and Level VIII hearing acuity 
in the left ear.


CONCLUSIONS OF LAW

1.  Prior to July 7, 2005, the criteria for entitlement to a 
disability evaluation in excess of 40 percent for the 
veteran's service connected bilateral hearing loss had not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 
6100 (2006).

2.  From July 7, 2005, the criteria for entitlement to a 
disability evaluation in excess of 50 percent for the 
veteran's service connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an April 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the April 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Further, on remand, additional VCAA notice 
was sent to the veteran in December 2004.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2003, which was prior to the 
May 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
not been sufficient notice of the types of evidence necessary 
to establish an effective date for the disability on appeal.  
The Board recognizes that notice was sent to the veteran 
pursuant to Dingess/Hartman along with the May 2006 rating 
decision, but the timing of the notice did not provide the 
veteran with sufficient time to respond before his case was 
returned to the Board.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating, any questions as to the 
appropriate effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in May 2003 and July 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss warrants a 
higher disability evaluation.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 40 percent evaluation is provided where hearing in the 
better ear is V and hearing in the poorer ear is IX through 
XI; where hearing in the better ear is VI, and hearing in the 
poorer ear is VIII to IX; or where hearing in the better ear 
is VII, and hearing in the poorer ear is VII to VIII.  A 50 
percent evaluation is provided where hearing in the better 
ear is VI and hearing in the poorer ear is X through XI; 
where hearing in the better ear is VII, and hearing in the 
poorer ear is IX; or where hearing in the better ear is VIII, 
and hearing in the poorer ear is VIII to IX.  38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

Prior to July 7, 2005

The Board must determine whether a rating in excess of 40 
percent is warranted prior to July 7, 2005.  The veteran was 
afforded a VA audiological examination in May 2003, which 
showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
60
70
85
100
LEFT
75  
80
90
95

When rounding up, the puretone threshold average was 79 in 
the right ear and 85 in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and 74 percent in the left ear.  The claims file 
was not available for review.  However, the examination 
report provides all of the necessary criteria to rate the 
veteran's service-connected bilateral hearing loss.  The 
examiner stated that the veteran had bilateral severe mixed 
hearing loss.  

At the time of the May 2003 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 79 decibels, with 76 percent speech 
discrimination, which translates to a Roman numeral 
designation of V for the right ear.  38 C.F.R. § 4.85, Table 
VI.  The veteran was shown to have an average puretone 
hearing loss in the left ear of 85 decibels, with 74 percent 
speech discrimination, which translates to a Roman numeral 
designation of VII for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level V for the right ear and level VII for the left ear 
equates to a 30 percent disability evaluation.  

However, since the veteran's puretone thresholds at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is greater than 55 decibels, the Board must determine 
whether a higher Roman numerical designation would result 
under Table VIA.  At the time of the May 2003 VA audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the right ear of 79 decibels, which 
translates to a Roman numeral designation of VII for the 
right ear.  38 C.F.R. § 4.85, Table VIA.  The veteran was 
shown to have an average puretone hearing loss in the left 
ear of 85 decibels, which translates to a Roman numeral 
designation of VIII for the left ear.  38 C.F.R. § 4.85, 
Table VIA.  Thus, when applying Table VII, Diagnostic Code 
6100, level VII for the right ear and level VIII for the left 
ear equates to a 40 percent disability evaluation.  

VA outpatient treatment records showed that the veteran had 
an audiological evaluation in April 2005 for his hearing aid, 
which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
60
70
80
95
LEFT
80  
85
85
85

The puretone threshold average was 76 in the right ear and 84 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent in both ears.  

At the time of the April 2005 VA outpatient evaluation, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 76 decibels, with 72 percent speech 
discrimination, which translates to a Roman numeral 
designation of VI for the right ear.  38 C.F.R. § 4.85, Table 
VI.  The veteran was shown to have an average puretone 
hearing loss in the left ear of 84 decibels, with 72 percent 
speech discrimination, which translates to a Roman numeral 
designation of VII for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level VI for the right ear and level VII for the left ear 
equates to a 30 percent disability evaluation.  

However, again, since the veteran's puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) was greater than 55 decibels, the Board must 
determine whether a higher Roman numerical designation would 
result under Table VIA.  At the time of the May 2003 VA 
audiological examination, the veteran was shown to have an 
average puretone hearing loss in the right ear of 77 
decibels, which translates to a Roman numeral designation of 
VII for the right ear.  38 C.F.R. § 4.85, Table VIA.  The 
veteran was shown to have an average puretone hearing loss in 
the left ear of 84 decibels, which translates to a Roman 
numeral designation of VIII for the left ear.  38 C.F.R. § 
4.85, Table VIA.  Thus, when applying Table VII, Diagnostic 
Code 6100, level VII for the right ear and level VIII for the 
left ear equates to a 40 percent disability evaluation.  

Therefore, prior to July 7, 2005, based on the medical 
evidence of record, the RO appropriately applied a 40 percent 
disability rating to the veteran's hearing loss using Table 
VIA.  As noted previously, because assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Thus, when applying the 
audiological test results from the May 2003 VA examination 
and the April 2005 VA outpatient evaluation, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to a rating in excess of 40 percent.  

From July 7, 2005

The Board must also determine whether a rating in excess of 
50 percent is warranted from July 7, 2005.  The veteran was 
afforded a VA audiological examination in July 2005, which 
showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
65
75
90
105
LEFT
75  
80
90
100

The puretone threshold average was 84 in the right ear and 86 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and 68 
percent in the left ear.  The claims file was reviewed.  The 
examiner stated that the veteran had bilateral severe 
sensorineural hearing loss.  

At the time of the July 2005 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 84 decibels, with 72 percent speech 
discrimination, which translates to a Roman numeral 
designation of VII for the right ear.  38 C.F.R. § 4.85, 
Table VI.  The veteran was shown to have an average puretone 
hearing loss in the left ear of 86 decibels, with 72 percent 
speech discrimination, which also translates to a Roman 
numeral designation of VII for the left ear.  38 C.F.R. § 
4.85, Table VI.  Thus, when applying Table VII, Diagnostic 
Code 6100, level VII for the right ear and level VII for the 
left ear equates to a 40 percent disability evaluation.  

However, the Board must determine whether a higher Roman 
numerical designation would result under Table VIA.  At the 
time of the July 2005 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 84 decibels, which translates to a Roman 
numeral designation of VIII for the right ear.  38 C.F.R. § 
4.85, Table VIA.  The veteran was shown to have an average 
puretone hearing loss in the left ear of 86 decibels, which 
also translates to a Roman numeral designation of VIII for 
the left ear.  38 C.F.R. § 4.85, Table VIA.  Thus, when 
applying Table VII, Diagnostic Code 6100, level VIII for the 
right ear and level VIII for the left ear equates to a 50 
percent disability evaluation.  

Therefore, when applying the audiological test results from 
the July 2005 VA examination, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a rating in excess of 50 percent.  

Conclusion

As shown above, an increased rating for the veteran's 
bilateral hearing loss is not warranted.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


